DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. The instant application with Application Number 17/358,531 filed on 06/25/2021 is presented for examination. Claims 1-20 are pending.
Information Disclosure Statment
The Information Disclosure Statements both dated 08/24/2021 are acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102 (a) as being anticipated by Sherstyuk et al (US 2015/0048796) (Hereinafter, Sherstyuk).
With respect to claims 1, 9 and 17, Sherstyuk discloses a power tool comprising: a multi-cell battery (See reproduced Figure 4 above, 420); Para. # 0054 including: for a power tool), comprising a plurality of switches and a plurality of (See Fig. 4, SW 401, 402, 403 … series connection and 401, 404, 407… parallel connection; Para. # 0089) battery cores operatively coupled to each other, wherein each battery core comprises at least one battery cell (Fig. 4, battery core 421, 422 … 424 each includes battery cells); and a controller, operatively coupled to the multi-cell battery, the controller being configured to: receive a communication from an external unit; and reconfigure the multi-cell battery based on the communication (Para. # 64, 69 and 71).  


    PNG
    media_image1.png
    552
    660
    media_image1.png
    Greyscale

With respect to claims 2, 10 and 15, Sherstyuk discloses the power tool comprising: the multi-cell battery as described above, wherein the plurality of switches are further operable to connect the plurality of battery cores in the series configuration or in the parallel configuration based on one or more of a voltage requirement of a load and a current requirement of the load (Para. # 0087); wherein the communication is indicative of one or more of: a voltage requirement of a load, and a current 34GBT-P001-US-05 requirement of the load, and wherein to reconfigure the multi-cell battery, the controller is configured to: control the plurality of switches to connect the plurality of battery cores in a series configuration or in a parallel configuration based at least on one or more of: the voltage requirement of the load, and the current requirement of the load (Para. # 0087).
With respect to claims 3, 11, 12 and 14, Sherstyuk discloses the power tool comprising: the multi-cell battery as described above, wherein the external unit comprises a battery charger, wherein the communication is indicative of one or more of: a voltage capability of the battery charger, and a current capability of a battery charger, and wherein to reconfigure the multi-cell battery, the controller is configured to: control the plurality of switches to connect the plurality of battery cores in a series configuration or in a parallel configuration based at least on one or more of: the voltage capability of the battery charger, and the current capability of the battery charger (Para. # 66, 67 and 71).
With respect to claims 4, 7, 15 and 20, Sherstyuk discloses the power tool comprising: the multi-cell battery as described above, wherein the multi-cell battery is a lithium-ion battery (Para. # 90; Reproduced figure 4 above-lithium batteries).
With respect to claims 5, 13 and 18-19, Sherstyuk discloses the power tool comprising: the multi-cell battery/method as described above, further comprising: a controller, operatively coupled to the plurality of battery cores and the plurality of switches (Para. # 0091), configured to: determine a configuration schedule for the multi-cell battery based at least on the one or more of the current capabilities of the battery charger and the voltage capability of the battery charger, wherein the configuration schedule specifies parallel and series connections between the plurality of battery cores for respective periods of time during charging of the multi-cell battery (Para. # 0066); and control the plurality of switches to connect the plurality of battery cores in the series configuration or in the parallel configuration based on the determined configuration schedule (see Parallel configuration: para. # 0087; Para. # 0061, 0091 and 0092). 
With respect to claims 6, 10 and 16, Sherstyuk discloses the power tool comprising: the multi-cell battery/method as described above, wherein the plurality of battery cores are connected in series with each other in the series configuration, and wherein the plurality of battery cores are connected in parallel with each other in the parallel configuration (see Parallel configuration: para. # 0087). 
With respect to claim 8, Sherstyuk discloses the power tool comprising: the multi-cell battery/method as described above, wherein the controller is further configured to determine the configuration schedule for the multi-cell battery based on one or more of: age, state of charge, and health of the battery cells of the multi-cell battery (Para. # 0095, 0093 and 0077).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is 
(571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YALKEW FANTU/Primary Examiner, Art Unit 2859